         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 MARK NEWMAN,
 JENNIFER NEWMAN,

                Plaintiffs,

v.                                                              Case No. SA-20-CV-0022-JKP

 KERR COUNTY,

                Defendant.

                              MEMORANDUM OPINION AND ORDER

       Before the Court is a motion for summary judgment filed by Defendant Kerr County (the

County). ECF No. 25. Plaintiffs responded to the motion, ECF No. 26, and Defendant replied,

ECF No. 27. After due consideration, the Court grants the motion in part.

                                      I. BACKGROUND

       This dispute arises out of Plaintiffs Mark Newman and Jennifer Newman’s employment

with and resignation from the Kerr County Sheriff’s Office (KCSO). Mark began working for

KCSO in June 2011. ECF Nos. 26-1; 25-2. He resigned July 5, 2018. ECF No. 25-4. Jennifer

began working for KCSO in October 2012. ECF Nos. 26-1; 25-5. She resigned April 13, 2018.

ECF No. 25-3.

       The operative complaint, ECF No. 1, alleges the County discriminated against Mark when

KCSO would not allow him to take his accrued sick leave to care for his children and violated his

rights when it did not engage in the interactive process when he requested an accommodation for

his disability. The operative complaint alleges the County discriminated against Jennifer when

Sheriff William R. Hierholzer (the Sheriff) decided that only she would be allowed to take sick

leave to care for Mark’s and her children and by failing to protect her from a hostile work

                                               1
          Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 2 of 24




environment. Mark and Jennifer bring claims under Title VII, the Americans with Disabilities Act

(ADA), and the Texas Commission on Human Rights Act (TCHRA). Mark brings claims for

discrimination and failure to accommodate under the Americans with Disabilities Act (ADA), sex

discrimination under Title VII, and the same under the TCHRA, Tex. Lab. Code § 21.051. Jennifer

brings claims for sex discrimination and hostile work environment under Title VII, discrimination

under the ADA, and the same under the TCHRA.

        Plaintiffs filed this action on January 9, 2020. ECF No. 1. The matter is now before the

Court on the County’s Motion for Summary Judgment. ECF No. 25.

                                    II. STANDARD OF REVIEW

        A court must “grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”1 Fed. R.

Civ. P. 56(a). “As to materiality, the substantive law will identify which facts are material,” and a

fact is “material” only if it “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Because there must be a genuine

dispute of material fact, “the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment.” Id. at 247-48.

There is no genuine dispute for trial when “the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

        The “party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).



1
 Although 2010 amendments replaced “issue” with “dispute,” the summary judgment standard “remains unchanged.”
Fed. R. Civ. P. 56 advisory committee notes (2010 amend.).


                                                     2
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 3 of 24




If the movant carries its initial burden, the burden shifts to the nonmovant to present competent

summary judgment evidence showing the existence of a genuine dispute of material fact.

Matsushita, 475 U.S. at 586-87; see also Fed. R. Civ. P. 56(c). The nonmovant must identify

specific evidence in the record and articulate the precise manner in which that evidence supports

its claim. Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). Rule 56 does

not impose a duty on the court to “sift through the record in search of evidence.” Forsyth v. Barr,

19 F.3d 1527, 1537 (5th Cir. 1994); accord Wright v. United Parcel Serv., Inc. (Ohio), 842 F.

App’x 869, 872 (5th Cir. 2021) (per curiam). If the nonmoving party “fails to make a showing

sufficient to establish the existence of an element essential to [its] case and on which [it] will bear

the burden of proof at trial,” summary judgment must be granted. Celotex, 477 U.S. at 322–23.

       In determining the merits of a motion for summary judgment, a court views all facts and

reasonable inferences drawn from the record “in the light most favorable to the party opposing the

motion,” Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 234 (5th Cir. 2016), but “may not

make credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 150 (2000); Anderson, 477 U.S. at 254–55.

                                         III. DISCUSSION

       The County asserts it is entitled to summary judgment on all of Plaintiffs’ claims for the

following reasons: (1) Plaintiffs cannot establish the prima facie elements of any discrimination

claim because they resigned and cannot prove constructive discharge; (2) Plaintiffs cannot

establish sex discrimination claims because KCSO has a gender neutral sick leave policy; and (3)

Mark cannot establish a violation of the ADA because he did not request an accommodation. The

County avers generally that Plaintiffs cannot establish the retaliation claim that is brought in the

alternative to Plaintiffs’ discrimination claims.



                                                    3
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 4 of 24




A. Title VII and TCHRA

       Title VII prohibits employers from intentionally discriminating against any individual with

respect to compensation, terms, conditions, or privileges of employment based on the individual’s

sex or other protected class. 42 U.S.C. § 2000e–2(a)(1); Roberson v. Alltel Info. Servs., 373 F.3d

647, 651 (5th Cir. 2004). The TCHRA was “enacted to address the specific evil of discrimination

and retaliation in the workplace,” and to “provide for the execution of the policies embodied in

Title VII.” City of Waco v. Lopez, 259 S.W.3d 147, 153–55 (Tex. 2008); accord Prairie View A &

M Univ. v. Chatha, 381 S.W.3d 500, 504 (Tex. 2012). “The Supreme Court of Texas has instructed

Texas courts to consult judicial interpretations of Title VII and follow the approach of the United

States Supreme Court in interpreting Title VII when reviewing TCHRA claims.” Ross v. Judson

Indep. Sch. Dist., 993 F.3d 315, 321 (5th Cir. 2021) (citing Mission Consol. Indep. Sch. Dist. v.

Garcia, 372 S.W.3d 629, 633–34 (Tex. 2012)).

       Intentional discrimination claims are generally analyzed according to the McDonnell

Douglas burden-shifting framework. Brown v. Wal-Mart Stores E., L.P., 969 F.3d 571, 577 (5th

Cir. 2020); Harville v. City of Houston, 945 F.3d 870, 874-75 (5th Cir. 2019). Under McDonnell

Douglas, the plaintiff first establishes a prima facie case; the burden then shifts to the defendant to

articulate “some legitimate reason” for the adverse employment action; if the employer provides

such a reason, the burden shifts back to the plaintiff to show that the reason is a pretext. McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-805 (1973).

1. Hostile Work Environment

       Title VII’s ban on intentionally discriminatory employment practices extends to conduct

that creates a hostile work environment. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 66 (1986);

accord Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002) (quoting Harris v.



                                                  4
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 5 of 24




Forklift Systems, Inc., 510 U.S. 17, 21 (1993)); EEOC v. Boh Bros. Const. Co., 731 F.3d 444, 452

(5th Cir. 2013). An employer violates Title VII when the employer allows the workplace to be

“permeated with discriminatory intimidation, ridicule, and insult . . . that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment[.]” Forklift Systems, Inc., 510 U.S. at 21 (internal quotations and citations omitted).

“If the harassing employee is the victim’s co-worker, the employer is liable only if it was negligent

in controlling working conditions.” Vance v. Ball State Univ., 570 U.S. 421, 424 (2013).

       A plaintiff establishes a hostile work environment prima facie case by demonstrating: (1)

she is a member of a protected group; (2) she was the victim of unwelcome harassment; (3) the

harassment was based on her membership in the protected group; (4) the harassment affected a

term, condition, or privilege of her employment; and (5) the employer knew or should have known

of the harassment and failed to take prompt remedial action. Ramsey v. Henderson, 286 F.3d 264,

268 (5th Cir. 2002); accord Wright, 842 F. App’x at 874.

       The County’s basis for summary judgment is that Jennifer cannot establish that any

harassment affected a term, condition, or privilege of her employment because she resigned and

cannot prove constructive discharge. ECF No. 25 at 6, 8. Constructive discharge is an involuntary

termination of employment; it occurs when “working conditions become so intolerable” an

employee feels “compelled to resign.” Pa. State Police v. Suders, 542 U.S. 129, 141 (2004); Brown

v. Kinney Shoe Corp., 237 F.3d 556, 566 (5th Cir. 2001); Young v. Southwestern Sav. & Loan

Ass’n, 509 F.2d 140, 144 (5th Cir. 1975).

       The general rule is that if the employer deliberately makes an employee’s working
       conditions so intolerable that the employee is forced into an involuntary
       resignation, then the employer has encompassed a constructive discharge and is as
       liable for any illegal conduct involved therein as if it had formally discharged the
       aggrieved employee.



                                                  5
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 6 of 24




Young, 509 F.2d at 144; accord Haley v. All. Compressor LLC, 391 F.3d 644, 649 (5th Cir. 2004).

       Courts analyze constructive discharge claims under an objective standard, looking at the

facts of each case to answer: “Did working conditions become so intolerable that a reasonable

person in the employee’s position would have felt compelled to resign?” Suders, 542 U.S. at 141.

In determining whether working conditions were intolerable, courts consider specific events,

including:

        (1) demotion; (2) reduction in salary; (3) reduction in job responsibilities; (4)
       reassignment to menial or degrading work; (5) reassignment to work under a
       younger supervisor; (6) badgering, harassment, or humiliation by the employer
       calculated to encourage the employee’s resignation; or (7) offers of early retirement
       on terms that would make the employee worse off whether the offer was accepted
       or not.

Barrow v. New Orleans S.S. Ass’n, 10 F.3d 292, 297 (5th Cir. 1994). “Whether an employee would

feel forced to resign is case- and fact-specific,” Haley, 391 F.3d at 649, but proving constructive

discharge is a “high burden,” El-Hajjami v. United Med. Ctrs., No. DR-13-CV-070-AM-CW, 2015

U.S. Dist. LEXIS 193119, at *25, 2015 WL 11545025, at *9 (W.D. Tex. Apr. 1, 2015).

       Jennifer contends she resigned because she was repeatedly subjected to vulgar sexual

conversations, abusive taunts, and rude behavior. She also contends when she questioned the

“order” that she be the one to take leave when the children were ill, the Sheriff threatened to fire

her and balled up her complaint and threw it at her. Additionally, the Sheriff’s “order” that she be

the one to take leave to care for the children cost her a substantial sum of money.

       First, the hostile work environment incidents Jennifer describes do not establish the

severity or pervasiveness necessary to support a finding of constructive discharge. To prove a

constructive discharge claim, “[m]ere harassment, alone, is insufficient; rather, the plaintiff must

show ‘aggravating factors’ to justify departure.” Hockman v. Westward Commc’ns, LLC, 407 F.3d

317, 331 (5th Cir. 2004). Cf. Haley, 391 F.3d at 650, 653 (no constructive discharge where

                                                 6
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 7 of 24




employer fabricated deficiencies, set an overly strict performance plan, threatened firing, and

micromanaged, excluded, and ridiculed the employee); Webb v. Cardiothoracic Assocs. of North

Texas, P.A., 139 F.3d 532, 539–40 (5th Cir. 1998) (affirming summary judgment in favor of

employer where the employee was harassed, demeaned, and publicly humiliated by a supervisor);

Landgraf v. USI Film Products, 968 F.2d 427, 429–30 (5th Cir. 1992) (concluding that even

though the evidence was sufficient to prove sexual harassment and hostile work environment, it

was insufficient to prove constructive discharge because “while substantial” the harassment “did

not rise to the level of severity necessary for constructive discharge”). As the Fifth Circuit

pointedly states: “Title VII is an anti-discrimination law, not a general civility code.” Brackens v.

Stericycle, Inc., 829 F. App’x 17, 21 (5th Cir. 2020) (per curiam) (referencing West v. City of

Houston, 960 F.3d 736, 742 (5th Cir. 2020) (discussing what is required to show “that the

harassment has affected a term, condition, or privilege of employment”).

       Next, Jennifer equates the costs associated with taking unpaid leave to a reduction in salary,

because it cost her “thousands of dollars.” The Fifth Circuit has found constructive discharge

where, inter alia, the employee’s salary has been cut significantly. See, e.g., Stephens v. C.I.T.

Group/Equip. Fin., Inc., infra. But the mere allegation that she lost thousands of dollars provides

no basis for the Court to conclude that Jennifer’s monetary loss was significant.

       Finally, Jennifer contends the Court must find constructive discharge because the Sheriff

threatened to fire her if she complained about the sick leave policy. In Faruki v. Parsons S.I.P.,

Inc., in which the court reversed the grant of summary judgment on a constructive discharge claim,

deposition testimony showed that the employer told the employee: (1) that he should find another

job; (2) that the employer would be unable to retain him; (3) and that the employee had one week

before he would be placed on indefinite unpaid leave, 123 F.3d 315, 319 (5th Cir. 1997).



                                                 7
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 8 of 24




Importantly, Faruki focused on the immediacy of the threatened unemployment, citing Burks v.

Oklahoma Pub. Co., 81 F.3d 975, 978 (10th Cir. 1996), focusing on the employee’s “choice

between resigning or being fired,” and Jenkins v. State of La., Through Dep’t of Corrs., 874 F.2d

992, 996 (5th Cir. 1989), noting that the employee had been given an “ultimatum” to quit or be

fired. In Perret v. Nationwide Mut. Ins. Co., the court observed that “in these ultimatum cases,

courts have required something beyond the employee’s subjective belief that termination was

inevitable,” 770 F.3d 336, 339 (5th Cir. 2014).

       The Fifth Circuit has opined that “a reasonable employee often should pursue less drastic

options before choosing to leave her job.” Aryain v. Wal-Mart Stores Texas LP, 534 F.3d 473, 482

(5th Cir. 2008) (citing Haley, 391 F.3d at 652); cf. Keelan v. Majesco Software, Inc., 407 F.3d 332,

343 (5th Cir. 2005) (same); McKethan v. Texas Farm Bureau, 996 F.2d 734, 741 (5th Cir. 1993)

(same); Boze v. Branstetter, 912 F.2d 801, 805 (5th Cir. 1990) (same). This Court observes that

Jennifer filed a harassment complaint and was not fired. Additionally, if the Sheriff threatened to

fire Jennifer if she complained about his “order” regarding sick leave, Jennifer had several options

before resigning, such as reporting to Sgt. Berens, Cpt. Prout, or Chief Barton or filing a complaint

with the Equal Employment Opportunity Commission. There is no evidence that Jennifer reported

the alleged ultimatum to anyone else within KCSO or the County.

       Collectively, Jennifer alleges: (1) over a period of six months, her co-workers subjected to

her sexually explicit conversations, belittled, demeaned, and yelled at Jennifer in front of co-

workers and customers, called her names, changed the settings on her chair, slammed a door on

her, and removed supplies and files from her desk; (2) for approximately three years, the Sheriff

made her take unpaid leave to care for her children when they were ill and threatened to fire her if

she complained about it; (3) the Sheriff’s sick leave order cost her thousands of dollars.



                                                  8
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 9 of 24




       However, even taken all together, the Court cannot find that these facts are similar to those

on which the Fifth Circuit has found constructive discharge. For example, in Stephens v. C.I.T.

Group/Equip. Fin., Inc., the Fifth Circuit found constructive discharge where all of the following

occurred: (1) the plaintiff had been demoted, asked to train his young successor, and asked to

explain his demotion and introduce the successor as his new boss to the division’s biggest client;

(2) while he had formerly supervised the entire San Antonio Division, the plaintiff was now only

“permitted to assist the Credit Department as needed” and “whenever possible, he must have a

member of the credit department along as designated by Division Management”; (3) “his salary

was reduced from $53,500 to $43,200 after he had been told that there would be no reduction in

his salary”; and (4) each time the employer “imposed a new restraint” or “cut his salary or

responsibility,” the employer “asked him whether he was going to quit his job,” 955 F.2d 1023,

1027–28 (5th Cir. 1992). Similar facts are simply not present in the evidence in this case.

       Even if Jennifer could establish constructive discharge, the Court finds that Jennifer cannot

establish the final element of the prima facie case: that the employer knew or should have known

of the harassment and failed to take prompt remedial action. Ramsey, 286 F.3d at 268. Jennifer

alleges that her co-workers harassed her and that the chain of command including the Sheriff “did

nothing to protect her.” ECF No. 1 at 4. The evidence shows that Jennifer filed a formal complaint

on December 11, 2017, and supplemented this with notes she took during the relevant time period.

ECF No. 25-5 at 2-14. Jennifer’s formal complaint and notes detail her co-worker’s sexually

explicit conversations and their attempts to engage Jennifer in these conversations; her co-worker’s

rude behavior, including belittling, demeaning, and yelling at Jennifer in front of co-workers and

customers; her co-worker’s meanspirited name calling, such as tattletale, squealer, and whiner;

and spiteful conduct including changing the settings on Jennifer’s work chair when she would



                                                 9
        Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 10 of 24




leave the office (then laughing as she struggled with the chair on her return), slamming a door shut

knowing Jennifer was following the co-worker through the door, and removing supplies and files

from Jennifer’s desk. Id.

       The Sheriff and Sergeant Behrens (Jennifer’s supervisor) investigated the complaint by

taking written statements from Jennifer’s co-workers and speaking with some employees after they

had completed their statements. Id.; ECF Nos. 25-2 at 30, 34-35; 25-5 at 15-40. Additionally, Sgt.

Behrens drafted a memo, addressing each item in Jennifer’s notes. ECF No. 25-5 at 25-32.

       The Sheriff testified by deposition that at the close of the investigation, he concluded that

“what was going on” in Jennifer’s work area was “not harassment” but “personality conflicts.”

ECF No. 25-2 at 29, 33-34. “And what I came to in the end, I think it was pretty well summed up

by one of the coworkers”—

       Jenny, being Jennifer Newman, Amanda and Beverly were close friends. Each
       harassed each other constantly, making derogatory remarks to each other all the
       time. This was not done behind anyone’s back but in person. None of the parties
       appeared to take offense and all parties gave as good as they got. I learned that
       Amanda and Jenny were high school – went to high school together and retained
       what I call a high school mentality for communication, [consisting] of ragging on
       each other all the time. Beverly was referred to as “Aunt Beverly” by Jenny. And
       it just goes on to show how close they were, okay, and they harassed and talked to
       each other like that all the time. This is an area where it was several women, that
       Amanda was the dispatch supervisor, Beverly was the receptionist, and Jenny, of
       course, was the warrant receptionist, and they all had to work closely together . . .

       And so once I got through that full investigation, what I saw was what,
       unfortunately, went from very close friendships to personality conflicts. And then
       I moved Jenny out of there and moved her to another desk, and we tried a lot of
       different things to resolve the personality conflict.

ECF No. 25-2 at 29, 32-33.

       The Sheriff testified that an immediate supervisor and a patrol captain had “visited with”

Beverly and Jennifer about the difficulties between them. Id. 28-29. The Sheriff further testified

that after the investigation, he spoke with the employees about “the way they harassed each other

                                                10
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 11 of 24




all the time” because he does not “necessarily approve of any of that kind of stuff.” Id. at 37. And

so, he “talked to all of them” and told them “they shouldn’t be acting like that; we needed to keep

it, you know, clean and professional.” Id.

        Ultimately, the Sheriff told Jennifer that he could not substantiate her complaint, but was

willing to move her workstation. Id. at 35. Jennifer was moved to another location but because the

building was being remodeled, she was moved several times. First, “to get [Jennifer] away from

Beverly,” the Sheriff moved Jennifer to another warrant officer’s desk. Id. at 39. Later, the Sheriff

moved Jennifer “to a totally different part of the building,” which required getting “IT to hook up

a computer and phone . . . and an intercom up to the front” to facilitate Jennifer filling in when

Beverly was on meal and rest breaks. Id.

        Jennifer does not acknowledge this evidence in her response to the County’s motion. ECF

No. 26 at 5. Instead, she stands on her affidavit, in which she states that KCSO “did nothing to

protect her from the harassment.” ECF No. 26-2 ¶ 11. An “affidavit can create genuine issues of

material fact that preclude summary judgment even if the affidavit is self-serving and

uncorroborated.” Lester v. Wells Fargo, Bank, 805 F. App’x 288, 289 (5th Cir. 2020) (J.

Higginson) (citing United States v. Stein, 881 F.3d 853, 859 (11th Cir. 2018) (en banc)). But if the

affidavit “is blatantly contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.” Scott, 550 U.S. at 380.

        The record is clear that KCSO did not “do nothing” in response to Jennifer’s complaint

about harassment. The evidence proves that the Sheriff conducted an investigation and is replete

with references to moving Jennifer’s workstation in response to her complaint. The Sheriff testified

that after he investigated Jennifer’s complaint, he moved her workstation. ECF No 25-2 at 33. Sgt.



                                                  11
          Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 12 of 24




Behrens’s memo reflects that he and Captain Prout “got with Beverly” and asked her to “keep it

professional until we can resolve the issue with Jennifer moving.” ECF No. 25-5 at 30. Behrens’s

memo also states that on December 12, 2017, the Sheriff directed him to “move Jennifer over to

Deputy Schultz’s desk.” Id. at 31. Sgt. Behrens flagged Jennifer’s concerns up the chain of

command, including to Cpt. Prout. Id. at 30, 32.

         Cpt. Prout memorialized that Sgt. Behrens had come to his office to advise that Jennifer

had made a complaint. Id. at 38. In response to the information received from Sgt. Behrens, Cpt.

Prout “asked Beverly to do her best to get along with Jennifer and advised that Jennifer had

requested to move back to the warrants office and we were waiting for furniture to arrive for her,

and asked her help in getting along with Jennifer while the transition was being worked on.” Id.

Jennifer’s complaint and notes express frustration at the delay in putting her desk together. Id. at

2, 12.

         The Court views facts in the light most favorable to the nonmoving party and “may not

make credibility determinations or weigh the evidence.” Reeves, Inc., 530 U.S. at 150. However,

“[w]hen the moving party has carried its burden under Rule 56(c), its opponent must do more than

simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S.

at 586–587. Jennifer’s affidavit, which states, “I repeatedly complained about this harassment to

the Sheriff and through my chain of command, but Kerr County and KCSO did nothing to protect

me from this harassment,” does not meet this burden. ECF No. 26-2 ¶ 11. Particularly because

Jennifer’s response to the motion for summary judgment does not acknowledge or address the

evidence presented by the County. The Court read the briefing and all evidence submitted by the

parties. And upon review of the record in its entirety, the Court concludes that a rational trier of

fact could not find in favor of Jennifer on her hostile work environment claim. Jennifer’s hostile



                                                12
        Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 13 of 24




work environment claim fails because she cannot establish her prima facie case and summary

judgment is granted in favor of the County.

2. Sex Discrimination

       Both Mark and Jennifer bring claims for discrimination based on their sex. To establish

their prima facie cases of sex discrimination, each must demonstrate that he or she: (1) is a member

of a protected class; (2) was qualified for the position; (3) was subject to an adverse employment

action; and (4) the circumstances are such that an unlawful discriminatory reason for the adverse

employment action can be inferred, i.e., that the employee was “treated less favorably than those

outside the protected class.” Okoye v. Univ. of Texas Houston Health Science Ctr, 245 F.3d 507,

512-13 (5th Cir. 2001); Rutherford v. Harris Cty, 197 F.3d 173, 184 (5th Cir. 1999).

       “[A]n adverse employment action consists of ‘ultimate employment decisions such as

hiring, granting leave, discharging, promoting, and compensating.’” Pegram v. Honeywell, Inc.,

361 F.3d 272, 282 (5th Cir. 2004) (quoting Felton v. Polles, 315 F.3d 470, 486 (5th Cir. 2002)).

“The burden of establishing a prima facie case of disparate treatment is not onerous.” Tex. Dep't

of Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089, 67 L.Ed.2d 207 (1981). See

Richardson v. Prairie Opportunity, Inc., 470 F. App’x 282, 285 (5th Cir. 2012) (per curiam)

(concluding that the plaintiff made his prima facie case of discrimination by establishing his

protected characteristic, qualification for the job, adverse employment action, and presenting

“evidence that he was treated more harshly than the female employees in the central office—

e.g., was the only employee required to sign upon receipt of memoranda, was singularly

undermined [by the Executive Director] in front of the staff, and was ‘written up’ for projects he

had completed”).




                                                13
        Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 14 of 24




       Mark and Jennifer allege the County discriminated against them because Jennifer was

required to use unpaid leave to care for their ill children while Mark was not allowed to use his

accrued sick leave to care for their ill children. ECF No. 1 ¶¶ 7-10, 13. The County asserts that

neither Mark nor Jennifer can establish a prima facie case of sex discrimination because the County

does not have a policy that requires “the wife employee to take time off to care for children as

opposed to the husband employee.” ECF No. 25 at 9. In the evidence attached to their summary

judgment response, Mark attests:

       KCSO allows employees to use sick leave to care for ill or injured family members.

       In 2015, our children were having issues with illnesses, and my wife and I were
       both taking sick leave to care for them. During that time period, I was [told] that I
       was prohibited from using sick leave to care for our children when they were ill and
       that my wife would be the only one allowed to use sick leave for this purpose.

       My wife complained to Sheriff Hierholzer about this order. The Sheriff responded
       by saying that it was [his order], that it is my wife’s responsibility to care for our
       children when they are sick, that the order is not open for discussion, and that if my
       wife complained again, he would fire her.

       The order that only my wife could use sick leave to care for our children when they
       were ill continued even after she exhausted her paid sick leave, and the KCSO
       forced her to use unpaid leave instead of allowing me to use my accrued sick leave
       like any other employee could. This order cost my family thousands of dollars.

       Despite the Sheriffs order, I continued to request the use of sick leave to care for
       our children when they were ill. I had such requests denied by my supervising
       officer on April 16, 2015; May 29, 2015; July 10, 2015; July 28, 2015; September
       17, 2015; February 10, 2016; February 11, 2016; June 10, 2016; January 31, 2018;
       February 1, 2018; February 22, 2018; and April 10, 2018.

       It was made clear to me that all such requests would be denied, so I did not request
       to use leave every time I needed to use it to care for ill children, because I did not
       want to be retaliated against.

ECF No. 26-1 at 1-2. Jennifer attests:

       KCSO allows employees to use sick leave to care for ill or injured family members.




                                                14
          Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 15 of 24




         In 2015, our children were having issues with illnesses, and my husband and I were
         both taking sick leave to care for them. During that time period, my husband told
         me that he was prohibited from using sick leave to care for our children when they
         were ill and that I would be the only one allowed to use sick leave for this purpose.

         I complained to Sheriff Hierholzer about this order. The Sheriff responded by
         saying that it was [his order], that it is my responsibility to care for our children
         when they are sick, that the order is not open for discussion, and that if I complained
         again, he would fire me.

         The order that only I could use sick leave to care for our children when they were
         ill continued even after I exhausted my paid sick leave, and the KCSO forced me
         to use unpaid leave instead of allowing my husband to use his accrued sick leave
         like any other employee could. This order cost my family thousands of dollars.

         When I complained to the human resources department about the Sheriffs order,
         the Sheriff took the written complaint, crumpled it up, and threw it at me.

ECF No. 26-2 at 1-2.

         Based on their sworn affidavits, Mark and Jennifer have each established a prima facie case

of sex discrimination: (1) their protected classes (male and female) are undisputed; (2) as are their

qualifications for their respective positions;2 (3) the adverse employment actions were Jennifer

being forced to take unpaid leave and Mark being denied leave that he was entitled to; 3 and (4)

they were treated less favorably than other County employees, including other married couples

with children, who were all allowed to use sick leave to care for ill family members.4


2
  The Sheriff testified that Mark “was an excellent employee” and he tried to “get him not to quit.” ECF No. 25-2 at
24-28, 62-63. Two employees stated that they heard the Sheriff tell Mark he could be re-hired. ECF No. 25-8 at 3-4.
Defendant did not challenge Jennifer’s qualifications in the motion for summary judgment and the Sheriff gave no
testimony as to the quality of Jennifer’s work. See generally, ECF Nos. 25; 25-2.
3
  Cf. Peterson v. Linear Controls, Inc., 757 F. App’x 370, 373 (5th Cir. 2019), cert. dismissed, 140 S. Ct. 2841 (2020)
(noting that denial of leave is an adverse employment action); Clark v. Charter Commc’ns, L.L.C., 775 F. App’x 764,
767 (5th Cir. 2019) (per curiam) (noting that being forced to take unpaid leave may be an adverse employment action
but the inquiry is fact-specific); McElroy v. PHM Corp., 622 F. App’x 388, 391 (5th Cir. 2015) (per curiam) (opining
that the general denial of paid leave may constitute an adverse employment action) (citing Mota v. Univ. of Tex. Hous.
Health Sci. Ctr., 261 F.3d 512, 521–23 (5th Cir. 2001)); Pegram, 361 F.3d at 282 (concluding that “an adverse
employment action consists of ‘ultimate employment decisions such as . . . granting leave’”).
4
  See Richardson, 470 F. App’x at 285 (finding that evidence that the plaintiff “was treated more harshly than the
female employees in the central office” was sufficient to establish the prima facie element that he was “treated less
favorably than employees outside [his] protected class”).

                                                         15
        Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 16 of 24




       Having established a prima facie case, the burden shifts to the County to articulate a

legitimate, nondiscriminatory reason for its actions. Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 142 (2000); Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254–56 (1981).

The County asserts KCSO’s sick leave policy did not require wife employees to take sick leave to

care for children while denying the same to husband employees; that KCSO’s gender neutral sick

leave policy was applied to all employees in the same way; that Mark was not denied sick leave to

care for his children; that Jennifer was not required to take unpaid leave to care for her children;

and that Jennifer “made up” her allegations that the Sheriff said he would fire her if she complained

again and that he crumpled up her complaint and threw it at her. ECF Nos. 25 at 8-9; 25-2 at 42-

44, 64-65.

       The Sheriff testified that he could recall one time Mark was denied leave to care for one of

his children but the leave was denied only because Mark was at court and, because another

employee was on sick leave that day, there was no one to cover for him. ECF No. 25-2 at 43-44,

49. The Sheriff further testified to a memo drafted by Sergeant Behrens that identifies two times

Mark was not allowed to take leave, one of those times being the day Mark was in court. Id. at 50.

He explained any denial of leave thusly:

       We have one county policy that covers all county employees about sick leave, and
       it’s the same for every one of them, and they can all work it together. The thing we
       do when you have a husband and wife, is we let the husband and wife work out
       who’s going to be with the sick kids if that -- you know, if that’s what it is.

       Now, the only time [I] have to step in is, hers is more of a clerk, you know, warrant
       secretary, clerk, whatever you want to call it, and his was a corporal in the jail; and
       by jail standards, I have to have so many people on duty at a time for, you know,
       things like that on guarding inmates.

       So there may have been a time that he was denied, like the one I just told you, okay?
       Or in other words -- But, no, there’s not a set policy. We try and let them work that
       out.



                                                 16
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 17 of 24




Id. at 44-45.

        The Sheriff denies that he ever had a conversation with Jennifer or Mark about who needed

to use sick leave to take care of their children, stating, “I would not have had that conversation.”

ECF No. 25-2 at 54. He specifically testified:

        Q. So you did not tell either Mark or Jennifer that it’s the woman’s job to take care
        of the kids, right?
        A. I would never have said anything like that.
        Q. And, again, I’m probably beating a dead horse, but just so I’ve got a clear record:
        You never told either Mark or Jennifer that it was your rule that Jennifer, as the
        wife, had to use sick leave when one of the kids was sick?
        A. No. Like I said, I wouldn’t say that.

Id. at 54.

        The summary judgment evidence includes a memo dated September 18, 2018, from Jail

Administrator Sylvia Foraker to the Sheriff, which describes how Ms. Foraker processes the jail

officers’ schedules. ECF No. 26-3. In the memo, Ms. Foraker states that jail officers worked 160

hours in a pay period consisting of thirteen twelve-hour days and one four-hour day. Id. She further

states that she could not recall ever denying anyone leave for any reason and when both a husband

and wife worked for KCSO, they “always worked out between them . . . who would take off with

the children.” Id. The memo also memorializes Ms. Foraker’s memory of a conversation with

Mark in which she told Mark

        that he and his wife Jenny needed to work it out where he was not always the one
        taking off. I told him I need to have him here when he was scheduled because I
        needed the [manpower] and when he took off I would have to call someone in to
        replace him. I was very concern[ed] at how much he was asking to take off with his
        kids so I went to visit with you [the Sheriff] on this. All I can remember now is that
        you were going to visit with both [Mark and Jennifer].

Id. The evidence also includes records, printed on May 17, 2018, documenting Mark’s leave. ECF

Nos. 26-4; 26-5. In his deposition, the Sheriff agreed that that the records show that after 2015,




                                                 17
            Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 18 of 24




until his resignation, Mark did not take “a lot of sick leave to deal with the children.” ECF No. 25-

2 at 60.

           Upon the evidence presented, the County has not met its burden of production to articulate

legitimate, non-retaliatory reasons for its actions. Rather, the County’s evidence presents a genuine

dispute of material fact as to whether the Sheriff in fact required Jennifer to take unpaid leave

while denying Mark use of his accrued leave to care for the children. In other words, whether

Jennifer and Mark were subject to a discriminatory policy or “order.” The dispute is material

because resolution “might affect the outcome of this case.” Roy v. City of Monroe, 950 F.3d 245,

254 (5th Cir. 2020). Proof that the Sheriff prohibited Mark from using sick leave to care for his

children when they were ill; that only Jennifer was allowed to use sick leave for this purpose; that

Jennifer was forced to take unpaid leave when Mark had accrued leave that he was eligible to take;

that the Sheriff told Jennifer if she complained again, he would fire her; or proof that the Sheriff

balled up Jennifer’s complaint and threw it at her might establish intentional discrimination. On

the other hand, proof that the sick leave policy was gender neutral and applied equally to all

employees including Mark and Jennifer might defeat Plaintiffs’ claims.

           The dispute is genuine because Mark and Jennifer have presented sufficient evidence in

their affidavits for a reasonable jury to return a verdict in their favor. “A non-conclusory affidavit

can create genuine issues of material fact that preclude summary judgment even if the affidavit is

self-serving and uncorroborated.” Lester, 805 F. App’x. at 289. Although “broad legal or factual

assertions in an affidavit that are unsupported by specific facts are generally held to be conclusory,”

a more “detailed and fact-intensive affidavit can raise genuine issues of material fact that preclude

summary judgment.” Id.




                                                   18
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 19 of 24




       Although arguably self-serving, Jennifer and Mark’s affidavits are not conclusory and are

based on personal knowledge, which creates a genuine issue of fact that overcomes summary

judgment. “A party’s own affidavit, containing relevant information of which he has first-hand

knowledge, may be self-serving, but it is nonetheless competent to support or defeat summary

judgment” C.R. Pittman Const. Co. v. Nat. Fire Ins., 453 F. App’x 439, 443 (5th Cir. 2011)

(citation omitted).

       And with respect to this dispute, Jennifer and Mark’s affidavits are not “blatantly

contradicted by the record.” Scott, 550 U.S. at 380. Rather, the record in this case “presents a

quintessential example of the classic ‘he said, she said’ swearing match, making it obvious that

[the County’s] summary-judgment motion turns entirely on a genuine issue of fact that is clearly

material.” Faulkenbery v. Lee, 307 F. App’x 813, 814 (5th Cir. 2009); Jonibach Manag. Trust v.

Wartburg Enterprises, 136 F. Supp. 3d 792, 822 (S.D. Tex. 2015). Namely, the County’s account

is supported by the Sheriff’s deposition, while Plaintiffs’ accounts are supported by their affidavits.

In light of this classic “he said, she said” situation, the Court finds that a triable dispute remains.

Therefore, the Court denies summary judgment on Jennifer and Mark’s sex discrimination claims.

3. Retaliation

       Plaintiffs’ retaliation claims are brought as an alternative to their discrimination claims—

“discrimination and/or retaliation”—in the prayer for relief section of the operative complaint.

While the Federal Rules permit alternative pleading, Fed. R. Civ. P. 8(d)(2), the pleading must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief,”

Rule 8(a)(2), and allege facts that—at the least—nudge the claim “across the line from conceivable

to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord Ashcroft v. Iqbal, 556

U.S. 662, 680 (2009). Plaintiffs’ passing remark in the prayer for relief does not satisfy these



                                                  19
         Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 20 of 24




standards. Moreover, Plaintiffs are represented by counsel, thus, the Court has no obligation to

liberally construe their pleading. Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

       The County’s motion for summary judgment is equally lackluster in stating the basis for

their motion on Plaintiffs’ retaliation claims. ECF No. 25 at 8-9. In response to the motion,

Plaintiffs merely tack-on retaliation, including it in the title of one section and, apparently, now

argue that only Jennifer was subject to retaliation. ECF No. 26 at 5, 7. There is no reference to

retaliation in Defendant’s reply. ECF No. 27. Therefore, neither Plaintiffs nor Defendant appear

to seriously contend that any retaliation claim is viable. Consequently, as to Plaintiffs’ retaliation

claims, summary judgment in favor of the County is appropriate.

B. ADA and TCHRA

         The ADA makes it unlawful for an employer to “discriminate against a qualified

 individual on the basis of disability.” Caldwell v. KHOU-TV, 850 F.3d 237, 241 (5th Cir. 2017)

 (quoting 42 U.S.C. § 12112(a)). TCHRA “parallels the language of the [ADA].” Pegram, 361

 F.3d at 285–87. Thus, “Texas courts follow ADA law in evaluating TCHRA discrimination

 claims.” Williams v. Tarrant Cty. Coll. Dist., 717 F. App’x 440, 445 (5th Cir. 2018) (per curiam).

 To establish a prima facie discrimination claim under the ADA, a plaintiff must prove: (1) that

 he has a disability; (2) that he was qualified for the job; (3) that he was subject to an adverse

 employment decision on account of his disability. Zenor v. El Paso Healthcare Sys., Ltd., 176

 F.3d 847, 853 (5th Cir. 1999) (citations omitted) accord E.E.O.C. v. LHC Grp., Inc., 773 F.3d

 688, 697 (5th Cir. 2014).

       “Discrimination includes failure to make ‘reasonable accommodations to the known

physical or mental limitations of an otherwise qualified individual with a disability . . . unless . . .



                                                  20
           Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 21 of 24




the accommodation would impose an undue hardship.’” Feist v. Louisiana, 730 F.3d 450, 452 (5th

Cir. 2013) (quoting 42 U.S.C. § 12112(b)(5)(A)). To prevail on a failure to accommodate claim, a

plaintiff must establish that “(1) he is a ‘qualified individual with a disability;’ (2) the disability

and its consequential limitations were ‘known’ by the covered employer; and (3) the employer

failed to make ‘reasonable accommodations’ for such known limitations.” Moss v. Harris Cty.

Constable Precinct One, 851 F.3d 413, 417 (5th Cir. 2017) (citations omitted); accord Jennings v.

Towers Watson, No. 19-11028, ___ F.4th ___, 2021 WL 3754753, at *5 (5th Cir. Aug. 25, 2021).

“A disabled employee is entitled only to a reasonable accommodation, not the employee’s

preferred accommodation, and has no right to a promotion or to choose a job assignment.” Stringer

v. N. Bolivar Consol. Sch. Dist., 727 F. App’x 793, 801 (5th Cir. 2018) (per curiam) (citing Griffin

v. United Parcel Serv., Inc., 661 F.3d 216, 224 (5th Cir. 2011)). Reasonable accommodations

include:

       job restructuring, part-time or modified work schedules, reassignment to a vacant
       position, acquisition or modification of equipment or devices, appropriate
       adjustment or modifications of examinations, training materials or policies, the
       provision of qualified readers or interpreters, and other similar accommodations for
       individuals with disabilities.

LHC Grp., Inc., 773 F.3d at 697 (quoting 42 U.S.C. § 12111(9)(B)).

       A plaintiff who does not identify any request for accommodation fails to establish a claim.

Clark v. Champion Nat’l Sec., Inc., 952 F.3d 570, 587 (5th Cir. 2020). “[W]here the disability,

resulting limitations, and necessary reasonable accommodations are not open, obvious, and

apparent to the employer, the initial burden rests primarily upon the employee . . . to specifically

identify the disability and resulting limitations, and to suggest the reasonable accommodations.”

Patton v. Jacobs Eng’g Grp., Inc., 874 F.3d 437, 444 (5th Cir. 2017) (quoting EEOC v. Chevron

Phillips Chem. Co., LP, 570 F.3d 606, 621 (5th Cir. 2009) (ellipsis in original)). “Once an



                                                  21
        Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 22 of 24




employee makes such a request, however, the employer is obligated by law to engage in an

interactive process: a meaningful dialogue with the employee to find the best means of

accommodating that disability.” Chevron, 570 F.3d at 621 (internal quotations omitted). “A

failure-to-accommodate claim provides a mechanism to combat workplace discrimination even

when the employee in question has not suffered adverse employment action.” E.E.O.C. v. LHC

Grp., Inc., 773 F.3d 688, 703 (5th Cir. 2014) (emphasis in original) (citing Bridges v. Dep't of Soc.

Servs., 254 F.3d 71, 71 5th Cir. 2001)).

1. Reasonable Accommodation

       Mark alleges that KCSO did not engage in the interactive process when he requested a

reasonable accommodation. The County contends that Mark cannot establish a reasonable

accommodation claim because he never asked for one.

       Mark injured his shoulder outside of work on May 18, 2018. ECF No. 1 at 3. Mark

requested and was approved leave under the Family and Medical Leave Act (FMLA). Id. Mark

testified by affidavit that he was given the “illegal directive” that he “was required to be 100

[percent] healed to return to work” at the end of his FMLA leave. ECF No. 26-1 at 2. Mark further

testified that he was told that if he was unable to return to work with “no restrictions on the day

[his] FMLA leave expired, [his] employment would be terminated” and that if he knew that he

“would not be able to return to full duty with no restrictions on the day [his] FMLA leave expired,

[his] use of FMLA leave could be considered fraudulent, and [he] could be forced to repay

insurance premiums paid by the County during [his] FMLA leave period.” Id. When it was time

for Mark to return to work, the Sheriff refused Mark a light duty position and instructed him to

find a doctor willing to give Mark clearance to return to full duty. Id. at 3. Ultimately, the Chief

told Mark that KCSO “could not continue to employ [him] after [his] FMLA leave expired unless



                                                 22
        Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 23 of 24




[he] was released to full duty” and Mark was forced to resign. Id. at 3-4.

       Mark contends that the County denied his requests for a reasonable accommodation of

either transfer to a vacant dispatch position, which he could have performed consistent with his

medical restrictions, or additional unpaid leave, and the County did not offer any alternate

reasonable accommodation. Instead, they told Mark that his employment would be terminated if

he was not released for full duty without any restrictions when his FMLA expired. ECF Nos. 26

at 8; 26-1 at 3. The County contends Mark did not ask for an accommodation. ECF Nos. 25 at 10;

25-2 at 22-24. This evidence presents conflicting testimony. Mark attests that he requested an

accommodation; the County claims he did not. Resolving this disputed fact requires weighing the

testimony and credibility of witnesses. Because this is the province of the trier of fact, summary

judgment on Mark’s reasonable accommodation claim is denied.

 2. Discrimination

       Plaintiffs purport to bring an ADA claim on the basis that the County discriminated against

them “by denying equal use of sick leave because of the known disability of their child.” ECF No.

1 at 5. The facts alleged do not support this claim.

       Jennifer and Mark allege that KCSO denied equal use of sick leave because the Sheriff

issued a directive grounded in sex-based stereotypes. Plaintiffs specifically allege:

       In or around March 2015, the Newmans’ children were having issues with illnesses.
       One of their children has an illness that qualifies as a disability under the Americans
       with Disabilities Act (ADA) and Chapter 21 of the Texas Labor Code: Juvenile
       Rheumatoid Arthritis. Mark and Jennifer Newman were both taking sick leave to
       care for them. During that time period, Mark Newman was told that he was
       prohibited from using further sick leave to care for the couple’s children when they
       were ill, and that Jennifer Newman would be the only one allowed to use sick leave
       for this purpose from that point forward.

       When Jennifer Newman complained to the Sheriff about this order, the Sheriff said
       that it was the Sheriff’s order, that it is Jennifer’s responsibility to care for the
       couple’s children when they are sick, that the order is not open for discussion, and

                                                 23
        Case 5:20-cv-00022-JKP Document 28 Filed 09/07/21 Page 24 of 24




       that if Jennifer complained again, the Sheriff would fire her.

       This discriminatory treatment continued even after Jennifer exhausted her paid sick
       leave, and KCSO forced Jennifer to use unpaid leave to care for the couple’s
       children when they were ill instead of allowing Mark to use his accrued sick leave
       like any other employee could.

ECF No. 1 at 2-3. Nothing in Plaintiffs’ allegations suggests that the child’s disability was related

to the alleged “order” that Jennifer use her sick leave to care for the children. In their response to

the County’s motion, Plaintiffs argue that

       forcing Mrs. Newman to take unpaid leave when Mr. Newman had paid leave that
       he could have and should have been able to use . . . was based solely on sex and
       sex-role stereotypes, in violation of Title VII. The Sheriff still uses the
       discriminatory “differential leave policies . . . attributable to . . . the pervasive sex-
       role stereotype that caring for family members is women’s work” that necessitated
       the passage of the FMLA.

ECF No. 26 at 6 (quoting Nevada Dep’t of Hum. Res. v. Hibbs, 538 U.S. 721, 731 (2003)).

       Because Plaintiffs set forth no facts or legal argument that support a discrimination claim

related to their child’s disability, summary judgment is granted on this claim.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART Kerr

County’s Motion for Summary Judgment (ECF No. 25). Mark’s reasonable accommodation claim

shall proceed. Mark and Jennifer’s sex discrimination claims based on the alleged sick leave order

shall proceed. All other claims are dismissed with prejudice.

       It is so ORDERED this 7th day of September 2021.



                                               JASON PULLIAM
                                               UNITED STATES DISTRICT JUDGE




                                                  24
